Case: 1:18-cv-00753-SJD-KLL Doc #: 61 Filed: 02/12/20 Page: 1 of 1 PAGEID #: 2405




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


Nicholas K. Meriwether,                         :
                                                :
               Plaintiff,                       :
                                                :    Case Number: 1:18cv753
       vs.                                      :
                                                :    Judge Susan J. Dlott
The Trustess of Shawnee State                    :
University, et al.,                             :
                                                :
               Defendants.                      :

                                 JUDGMENT IN A CIVIL CASE


        Decision by Court: This action came to trial or hearing before the Court. The issues have
been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

. . . that the Report and Recommendation (Doc. 49) is ADOPTED, Meriwether’s Objections
(Doc. 53) are OVERRULED, and the Motions to Dismiss (Docs. 36, 44) are GRANTED and this
action is DISMISSED.




2/12/20                                                     RICH NAGEL, CLERK


                                                             S/William Miller
                                                            Deputy Clerk
